Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	This communication is in response to the amended application filed on 07/29/2022.
Claims 21-40 are pending.
Claims 21-40 are amended.
Remarks
Applicant’s arguments filed on 07/29/2022 (‘Remarks’) have been considered.
Regarding the Double Patenting Rejections
	A terminal disclaimer has not been filed here, therefore, the Double Patenting rejection is not withdrawn. 
Regarding the 35 U.S.C. § 103 Rejections
	Applicant’s arguments here are moot due to the new references, Gleeson (Pub. No. US 2015/0170126 A1) and Moribe (Pub. No. US 2008/0235358 A1), being used in the current rejection. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 21-40 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over the claims of Patent No. 10,614,021 B1 (“Pat. ‘021”).
Claim #
Present Application
Pat. ‘021
Claim #
21
A method of processing payment transactions, comprising: 

receiving a message intended for a stateless personal identification number (PIN) pad; 



generating a gateway storing state information for the stateless PIN pad, including an address of the (PIN) pad, based on receiving the message intended for the stateless PIN pad; and 

transmitting the message to the stateless PIN pad by way of the generated gateway.
A method of processing payment transactions, comprising: 

…transmitting the message to the client device by way of the generated gateway, wherein the client device is stateless…


…generating a gateway… state information for the client device, including an address of a point of sale (POS) device associated with the client device, is stored on the generated gateway.

…transmitting the message to the client device by way of the generated gateway…
1
28
A computer system for processing payment transactions, the system comprising: 


a memory having processor-readable instructions stored therein; and 

a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions to: 


receive a message intended for a stateless personal identification number (PIN) pad; 



generate a gateway storing state information for the stateless PIN pad, including an address of the PIN pad, based on receiving the message intended for the stateless PIN pad; and 

transmit the message to the stateless PIN pad by way of the generated gateway.
A computer system for processing payment transactions, the system comprising: 

a memory having processor-readable instructions stored therein; and 

a processor configured to access the memory and execute the processor-readable instructions, which when executed by the processor configures the processor to perform a plurality of functions, including functions to: 

…and transmit the message to the client device by way of the generated gateway, wherein the client device is stateless…

…generate a gateway… state information for the client device, including an address of a point of sale (POS) device associated with the client device, is stored on the generated gateway.

…and transmit the message to the client device by way of the generated gateway…
8
34
A non-transitory computer readable medium storing a program causing a computer to execute a method of processing payment transactions, the method comprising: 

receiving a message intended for a stateless personal identification number (PIN) pad; 



generating a gateway storing state information for the stateless PIN pad, including an address of the PIN pad, based on receiving the message intended for the stateless PIN pad; and

transmitting the message to the stateless PIN pad by way of the generated gateway.
A non-transitory computer readable medium storing a program causing a computer to execute a method of processing payment transactions, the method comprising: 

…transmitting the message to the client device by way of the generated gateway, wherein the client device is stateless…

…generating a gateway…state information for the client device, including an address of a point of sale (POS) device associated with the client device, is stored on the generated gateway.

…transmitting the message to the client device by way of the generated gateway…
14


	Claims 21, 28 and 34 here are not patentably distinct in view of claims of the independent claims in Pat. ‘021 and Gleeson (Pub. No. US 2015/0170126 A1). See Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”. It would have been obvious to combine Pat. ‘021 and the Gleeson reference to teach a stateless PIN pad because  a stateless PIN pad is on or associated with a POS device and is well known to one of ordinary skill in the art. 
Claims 22, 29 and 35 here are not patentably distinct in view of claims 1-2 of Pat. ‘021 and Gleeson (Pub. No. US 2015/0170126 A1). See Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”. It would have been obvious to combine Pat. ‘021 and the Gleeson reference to teach a stateless PIN pad because a stateless PIN pad is on or associated with a POS device and is well known to one of ordinary skill in the art. 
Claims 23, 30 and 36 here are not patentably distinct in view of claim 3 of Pat. ‘021 and Gleeson (Pub. No. US 2015/0170126 A1). See Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”. It would have been obvious to combine Pat. ‘021 and the Gleeson reference to teach a stateless PIN pad because a stateless PIN pad is on or associated with a POS device and is well known to one of ordinary skill in the art. 
Claims 24 and 37 here are not patentably distinct in view of claim 4 of Pat. ‘021 and Gleeson (Pub. No. US 2015/0170126 A1). See Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”. It would have been obvious to combine Pat. ‘021 and the Gleeson reference to teach a stateless PIN pad because a stateless PIN pad is on or associated with a POS device and is well known to one of ordinary skill in the art.
Claims 25, 31 and 38 and here are not patentably distinct in view of claim 5 of Pat. ‘021 and Gleeson (Pub. No. US 2015/0170126 A1). See Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”. It would have been obvious to combine Pat. ‘021 and the Gleeson reference to teach a stateless PIN pad because a stateless PIN pad is on or associated with a POS device and is well known to one of ordinary skill in the art.
Claims 26, 32 and 39 and here are not patentably distinct in view of claim 6 of Pat. ‘021 and Gleeson (Pub. No. US 2015/0170126 A1). See Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”. It would have been obvious to combine Pat. ‘021 and the Gleeson reference to teach a stateless PIN pad because a stateless PIN pad is on or associated with a POS device and is well known to one of ordinary skill in the art.
Claims 27, 33 and 40 and here are not patentably distinct in view of claim 7 of Pat. ‘021 and Gleeson (Pub. No. US 2015/0170126 A1). See Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”. It would have been obvious to combine Pat. ‘021 and the Gleeson reference to teach a stateless PIN pad because a stateless PIN pad is on or associated with a POS device and is well known to one of ordinary skill in the art.


Claim Objections
	Claims 21, 28 and 34 are objected to for minor informalities. The word PIN should be in parenthesis only once after that acronym is initially spelled out. The word PIN is in parenthesis three times in claims 21, 28 and 34. Appropriate correction is requested. 
Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21, 24-25, 28, 31, 34 and 37-38 rejected under 35 U.S.C. § 103 as being unpatentable over Gleeson (Pub. No. US 2015/0170126 A1) in view of Moribe (Pub. No. US 2008/0235358 A1).

Regarding claim 21, Gleeson teaches a method of processing payment transactions comprising: receiving a message intended for a stateless personal identification number (PIN) pad (Gleeson Fig. 8B, s832 and ¶ [0118], “The network device 500 transmits or downloads the electronic product to the communications terminal 200 via the network gateway 400, at step S832.”; see also ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”; see also ¶ [0047], although the network gateway 400 is depicted as a monolithic network component, the functionality of the network gateway 400 may be split amongst multiple network components or servers); and transmitting the message to the stateless PIN pad by the way of a generated gateway (Gleeson Fig. 8B, s832 and ¶ [0118], “The network device 500 transmits or downloads the electronic product to the communications terminal 200 via the network gateway 400, at step S832.; see also ¶ [0047], although the network gateway 400 is depicted as a monolithic network component, the functionality of the network gateway 400 may be split amongst multiple network components or servers”; see also ¶ [0051], “network gateway 400 may be implemented on one or more computer servers” – to be implemented across multiple computer servers the gateway must be virtual and therefore generated).
Gleeson does not explicitly teach generating a gateway storing state information for a device, including an address of the device, based on receiving the message intended for the device. 
However, Moribe teaches generating a gateway storing state information for a device, including an address of the device, based on receiving the message intended for the device (Moribe Fig. 2 & ¶ [0053], “The UPnP device proxy generator 403 dynamically generates UPnP device proxies 460 [generated gateway] for processing a message regulated according to UPnP in accordance with the address and port number that have been converted by the SSDP message analysis and conversion processor 402.”; see also ¶ [0055]; see also ¶ [0120]. “the UPnP message analysis and conversion processor 405 refers to the position identifier conversion table 410 (S402) and acquires the position identifier including the IP address and the port number of the DLNA-compliant device 6c of the home network 2b corresponding to the UPnP device proxy 460.”).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gleeson and Moribe to teach generating a gateway storing state information including an address of a device receiving a message based on receiving that message because it allows for dynamic routing between devices on different networks. See Moribe Abstract. 

Regarding claim 24, Gleeson and Moribe teach the method of claim 21. Gleeson furthermore teaches wherein the generated gateway is configured to maintain a connection to only the stateless PIN pad (Gleeson Fig. 8b and ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250.”).

Regarding claim 25, Gleeson and Moribe teach the method of claim 21. Gleeson furthermore teaches wherein the generated gateway is configured to maintain a connection to a plurality of stateless PIN pads (Gleeson Fig. 8b and ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250.”; see also ¶ [0003], “Many merchants provide electronic pin-pad terminals”; see also ¶ [0046], “the authentication network 100 includes a plurality of the communications terminals 200”). 

Gleeson and Moribe teach all the limitations of claims 28 and 34 as asserted above with regard to claim 21. 

Claims 31 and 37 are taught by Gleeson and Moribe as asserted above with regard to claim 24.

Claim 38 is taught by Gleeson and Moribe as asserted above with regard to claims 25.
Claims 22-23, 29-30 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson (Pub. No. US 2015/0170126 A1) in view of Moribe (Pub. No. US 2008/0235358 A1) and further in view of WebSphere Message Broker (IBM, International Technical Support Organization, Patterns: SOA Design Using WebSphere Message Broker and WebSphere ESB, July 2007, http://www.redbooks.ibm.com/redbooks/pdfs/sg247369.pdf).

Regarding claim 22, Gleeson and Moribe teach the method of claim 21. Gleeson furthermore teaches a stateless PIN pad (Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”).
Gleeson and Moribe do not explicitly teach creating a message filter for the client device on a message bus; listening for messages on the message bus; and upon finding a message on the message bus matching the message filter for the client device, translating the message from a message bus communication protocol to a communication protocol of the client device.
 However, WebSphere Message Broker teaches creating a message filter for the client device on a message bus; listening for messages on the message bus and upon finding a message on the message bus matching the message filter for the client device, translating the message from a message bus communication protocol to a communication protocol of the client device (WebSphere Message Broker page 43, messages are routed to applications according to the message rules/filters and the message brokers translate information across multiple communication protocols with diverse applications/protocols “; see also page 64, Fig. 4-4, the WebSphere Message Broker routes messages to service consumer by way of an ESB gateway).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gleeson, Moribe and WebSphere Message Broker to teach utilizing a message broker to route messages based on rules because it is merely use of a known technique (a message broker for routing messages) to improve similar devices, methods and/or products in the same way (the message broker allows for enterprise application integration). MPEP § 2143(I). 

Regarding claim 23, Gleeson, Moribe and WebSphere Message Broker teach the method of claim 22. 
Gleeson and Moribe do not explicitly teach wherein the message filter matches one or more of a message topic, a PIN pad identifier, a recipient identity, and a recipient address.
WebSphere Message Broker teaches wherein the message filter matches one or more of a message topic, a PIN pad identifier, a recipient identity, and a recipient address (WebSphere Message Broker page 43, the topic filter controls what messages are made available to applications).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gleeson, Moribe and WebSphere Message Broker to teach utilizing a message broker to route messages based on a match of a message topic because it is merely use of a known technique (a message broker for routing messages based on a message topic) to improve similar devices, methods and/or products in the same way (it enhances control over what messages are made available to the application). MPEP § 2143(I). 

Claims 29 and 35 are taught by Gleeson, Moribe and WebSphere Message Broker as asserted above with regard to claim 22. 

Claims 30 and 36 are taught by Gleeson, Moribe and WebSphere Message Broker as asserted above with regard to claim 23.

Claims 26, 32 and 39 rejected under 35 U.S.C. 103 as being unpatentable over Gleeson (Pub. No. US 2015/0170126 A1) in view of Moribe (Pub. No. US 2008/0235358 A1) and further in view of Pai (Pat. No. US 9,804,890).

Regarding claim 26, Gleeson and Moribe teach the method of claim 21. Gleeson furthermore teaches a stateless PIN pad (Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”).
Gleeson and Moribe do not explicitly teach wherein the generated gateway is terminated after the client device associated with the generated gateway disconnects from the generated gateway or is terminated.
Pai teaches wherein the generated gateway is terminated after the client device associated with the generated gateway disconnects from the generated gateway or is terminated (Pai column 2, lines 53-67, virtual machine instances are deprovisioned based on demand).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gleeson, Moribe and Pai to teach deprovisioning virtual machines based on demand. It is beneficial to do this because it conserves computing resources. 

Claims 32 and 39 are taught by Gleeson, Moribe and Pai as asserted above with regard to claim 26. 

Claims 27, 33 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Gleeson (Pub. No. US 2015/0170126 A1) in view of Moribe (Pub. No. US 2008/0235358 A1)and further in view of Ramalingam (Pub. No. US 2019/0014018 A1).

Regarding claim 27, Gleeson and Moribe teach the method of claim 21. Gleeson furthermore teaches a stateless PIN pad (Gleeson ¶ [0114], “the communications terminal 200 is implemented as an integrated (dumb) pin-pad terminal that is communication with the ECR 250”).
Ramalingam teaches wherein the generated gateway is among a plurality of gateways, and wherein the generated gateway is terminated when a number of gateways among the plurality of gateways that are not connected to a client device exceeds a threshold. (Ramalingam ¶ [0077], virtual machines that are unused are shutdown).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teachings of Gleeson, Moribe and Ramalingam to teach shutting down virtual machines because they are not used. It is beneficial to do this because it conserves computing resources. 

Claims 33 and 40 are taught by Gleeson, Moribe and Ramalingam as asserted above with regard to claim 27.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY P TOLCHINSKY whose telephone number is (571)270-0599. The examiner can normally be reached m-f (9:30-6:30PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on 571-270-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/G.P.T./Examiner, Art Unit 2456                                                                                                                                                                                                        11/14/2022

/Brian Whipple/Primary Examiner, Art Unit 2456                                                                                                                                                                                                        11/15/2022